United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-1087
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the Western
                                        * District of Missouri.
Jose D. Rosario,                        *
                                        * [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                             Submitted: November 19, 2010
                                 Filed: February 15, 2011
                                 ___________

Before WOLLMAN, BYE, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.

      Jose D. Rosario appeals the district court’s1 denial of his motion to suppress
evidence seized from his commercial truck. Because Rosario pled guilty without
reserving his right to appeal the denial of his motion to suppress, we affirm.

       A state trooper in the Missouri State Highway Patrol’s Commercial Vehicle
Enforcement Division stopped Rosario’s truck for inspection, and Rosario consented
to a search that uncovered over 24 kilograms of cocaine. The district court denied

      1
        The Honorable Richard E. Dorr, United States District Judge for the Western
District of Missouri.
Rosario’s motion to suppress, and Rosario pled guilty to possession with intent to
distribute, in violation of 21 U.S.C. § 841(a)(1). The district court sentenced Rosario
to 87 months imprisonment.

      On appeal, Rosario contends that the district court erred in denying his motion
to suppress because the trooper expanded the scope of the regulatory stop without
reasonable suspicion. Additionally, in his pro se filings, Rosario argues that Arizona
v. Gant, 129 S. Ct. 1710 (2009), which limits searches incident to arrest in the vehicle
context, mandates reversal.

       We do not reach the merits of Rosario’s suppression arguments because he
waived his right to appeal the denial of his motion to suppress by not reserving it
when he pled guilty. United States v. Harner, No. 10-1624, 2011 WL 43606, at *1
(8th Cir. Jan. 7, 2011) (citing United States v. Freeman, 625 F.3d 1049, 1052 (8th Cir.
2010)). With the consent of the court and the government, a defendant may enter a
conditional guilty plea “reserving in writing the right to have an appellate court review
an adverse determination of a specified pretrial motion.” Fed. R. Crim. P. 11(a)(2).
Rosario alleges he had an informal understanding with the government that his guilty
plea was conditional. This agreement, however, was never formalized in writing or
presented to the district court, and Rosario is bound by the unconditional guilty plea
that the district court entered.

      Accordingly, the judgment of the district court is affirmed.
                      ______________________________




                                           -2-